Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  the prior art of record does not teach or suggest either alone or in combination:  1. (Currently amended) An electronic apparatus comprising: a first power receiving unit, a second power receiving unit, and a memory and at least one processor and/or at least one circuit configured to perform as the following units: a first determining unit that determines a power supply capability of a first power supply connected to the first power receiving unit; a second determining unit that determines a power supply capability of a second power supply connected to the second power receiving unit; a control unit that performs control so that, of power is received from whichever of the first power supply and the second power supply that has a higher power supply capability, in a first case where the first power supply is connected to the first power receiving unit, the second power supply is connected to the second power receiving unit, and the power supply capability of the first power supply connected to the first power receiving unit does not satisfy a predetermined criterion; and2 26103/383/3952648.1PATENT S/N: 16/362,08025790.204a display control unit that performs  control so that a remaining capability of the second power supply  connected to the second power receiving  unit is displayed in a first display appearance which is a display appearance that shows the remaining capability by other than a remaining time or a display appearance indicating that an actual drivable time is longer than a displayed time in the first case, wherein the display control unit .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY COLLINS whose telephone number is (571)270-0473. The examiner can normally be reached Monday - Friday 1-930PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY COLLINS/Examiner, Art Unit 2115